Citation Nr: 0629013	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-34 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for traumatic arthritis 
of the lumbar, thoracic, and cervical spines.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
weak ankles and right foot disability with residuals of right 
lateral malleolus fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2005, the veteran 
testified at a videoconference hearing before the 
undersigned.  In November 2005, the Board remanded the 
veteran's appeal for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that any hearing loss was present in service, that any 
hearing loss is related to service, or that any hearing loss 
manifested itself to a compensable degree within the first 
postservice year.

2.  The preponderance of the evidence is against a finding 
that any arthritis of the lumbar, thoracic, and cervical 
spines was present in service, that any arthritis of the 
lumbar, thoracic, and cervical spines is related to service, 
or that any arthritis of the lumbar, thoracic, and cervical 
spines manifested itself to a compensable degree within the 
first postservice year.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2005).

2.  Traumatic arthritis of the lumbar, thoracic, and cervical 
spines were not incurred in or aggravated by military service 
and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notices, provided previously to the 
appellant, in March 2001, April 2001, May 2001, and June 2001 
as well as subsequently in January 2005 and November 2005 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The claim 
was thereafter adjudicated in the September 2001 rating 
decision and March 2006 supplemental statement of the case.  
While the notice fails to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim for the disabilities on appeal, 
that failure is harmless because the preponderance of the 
evidence is against the appellant's claims for service 
connection and any questions as to the appropriate disability 
rating or effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes his service medical and all identified post-
service records including his records from the Social 
Security Administration, Joseph J. Toland, M.D., Nazareth 
Hospital, United Therapy Center, Jack Rotstein, M.D., Avada 
Hearing Care, Florida Health Care Plans, Dr. Joel Jager, 
Michael A. Munier, M.D., Dr. Morante, Aquatic Rehabilitation, 
Dr. Sandhu, Dr. Mirante, Preferred Medical Center, and Timko 
Hearing Care as well as the Daytona and Gainesville VA 
Medical Centers.  As to the bilateral hearing loss, VA also 
obtained a medical opinion as to its origins.

As to entitlement to service connection for traumatic 
arthritis of the lumbar, thoracic, and cervical spines, the 
Board recognizes that VA did not obtained a medical opinion 
as to its origins.  In this regard, the Board notes that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he has suffered 
an event, injury, or disease in service in order to trigger 
VA's obligation to provide a VA medical examination or obtain 
a medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that his traumatic 
arthritis of the lumbar, thoracic, and cervical spines were 
caused by his military service.  As will be more fully 
explained below, his service medical records are silent for 
any complaints or clinical findings pertaining to the lumbar, 
thoracic, and cervical spines, there is no evidence of lumbar 
or cervical spine arthritis for approximately 30 years 
following his separation from service, the veteran's 
complaints, diagnoses, and treatment for spinal problems 
started immediately after 1994 and 1995 work injuries to the 
cervical and lumbar spines, and a private physician has 
opined that these problems were caused by his post-service 
work injuries.  For these reasons the Board finds that a 
medical opinion is not necessary to decide the claim, in that 
any such opinion could not establish the existence of the 
claimed in-service injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Claims

The veteran and his representative contend, in essence, that 
service connection is warranted for bilateral hearing loss 
and traumatic arthritis of the lumbar, thoracic, and cervical 
spines based upon service incurrence.  The veteran maintains 
that his hearing loss is the result of firing a rifle on the 
rifle range during basic training and his subsequent two year 
service on a guided missile cruiser where they fired weapons 
on a daily basis.  He claims he did not wear ear protection.  
He also claimed that he injured his back from jumping from 
helicopters with rifles and marching with full packs.  It is 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, certain chronic diseases, including 
arthritis and sensorineural hearing loss, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With hearing loss claims VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.



Bilateral Hearing Loss

As to bilateral hearing loss, service medical records were 
negative for complaints, diagnoses, or treatment related to 
hearing loss with hearing being 15/15 upon enlistment and 
discharge.  Post-service, the record shows the veteran first 
being diagnosed with bilateral hearing loss as defined by VA 
in an October 2000 audiological examination conducted by 
Avada Hearing Care.  VA treatment records thereafter show the 
veteran's complaints, diagnoses, or treatment for bilateral 
hearing loss staring in February 2001.  

As to the origins of this disability, while medical records 
include the veteran's statements that he believed that it was 
caused by his military service, a March 2001 VA treatment 
record recorded his claim that he had only a 10 year history 
of hearing loss, and the May 2004 VA examiner, after a review 
of the record on appeal and an examination of the veteran, 
specifically opined that there was no relationship between 
current hearing loss and military service.  This opinion is 
not contradicted by any other medical evidence of record.  
Evans.

Accordingly, after considering all of the evidence of record, 
the weight of the evidence is found to be against the claim 
for service connection for bilateral hearing loss.  Id.

Moreover, given the length of time between the veteran's 1964 
separation from military service and first being diagnosed 
with bilateral hearing loss in 2000, the Board finds that 
there is no continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.).  Likewise, given this time, the presumptions 
found at 38 C.F.R. §§ 3.307 and 3.309 can not help the 
veteran.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.



Traumatic Arthritis of the Lumbar, Thoracic, and Cervical 
Spines

As to the thoracic spine, the record does not contain a 
diagnosis of arthritis.  Accordingly, since entitlement to 
service connection requires a current disability, that claim 
must be denied.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein); 38 C.F.R. 
§ 3.303.  

As to the lumbar and cervical spines, service medical records 
are negative for complaints, diagnoses, or treatment related 
to the back.  Post-service, the record is silent for 
complaints, diagnoses, or treatment for back problems until 
after the veteran injured his cervical spine at work in March 
1994 and after he injured his lumbar spine at work in 
February 1995.  See treatment records from United Therapy 
Center dated from May 1994 to November 1996; Aquatic 
Rehabilitation dated in August 1995; Dr. Jager dated from 
February 2000 to October 2000; and the Social Security 
Administration including records from, among others, Atlantic 
Medical Center dated from September 1996 to December 1996, 
Medical Center of Delaware dated in March 1994, and 
University Medical Center dated in March 1995.  Thereafter, 
his diagnoses included, among other things, lumbar and 
cervical spine arthritis starting in May 1994.  See treatment 
records and x-rays from United Therapy Center dated in May 
1994.  

As to the origins of the above disabilities, in May 1994 
Ronald Abraham, D.O., of United Therapy Center, opined that 
the veteran's cervical spine disabilities, including the 
degenerative changes, were "within a reasonable degree of 
medical certainty . . . due to the work injury on March 11, 
1994."  Likewise, in a May 1995 history taken by United 
Therapy Center the veteran reported that he had not had any 
problem with his low back prior to the work injury.  
Thereafter, in November 1996, Dr. Abraham opined, as to the 
veteran's lumbar and cervical spine disabilities, that he 
"believe[s], with a reasonable degree of medical certainty, 
[that the veteran's] loss of functional capabilities [was] 
due to the original work-related accident[s] . . ."  These 
opinions are not contradicted by any other medical evidence 
of record.  Evans. 

Accordingly, after considering all of the evidence of record, 
the weight of the evidence is found to be against the claim 
for service connection for traumatic arthritis of the lumbar 
and cervical spines.  Id.

Moreover, given the length of time between the veteran's 1964 
separation from military service and first being diagnosed 
with cervical and lumbar spine arthritis in 1994, the Board 
finds that there is no continuity of symptomatology.  Maxson.  
Likewise, given this time, the presumptions found at 
38 C.F.R. §§ 3.307 and 3.309 can not help the veteran.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims of entitlement to service 
connection for traumatic arthritis of the lumbar and cervical 
spines.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO and the claimant's statements to his VA 
physicians as well as his personal hearing testimony.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the appellant's statements, as well as 
those of his representative, addressing the origins of the 
disorders are not probative evidence as to the issues on 
appeal.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for traumatic arthritis of 
the lumbar, thoracic, and cervical spines is denied.


REMAND

As to the claim to reopen, case law decided since the remand 
of November 2005 mandates still further development.  While 
the RO's January 2005 VCAA letter made a very good start in 
telling the veteran about the evidence needed to reopen his 
claim, it is not enough in view of the Court's recent holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, 
in Kent, the Court held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  Dingess.  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The basis for 
the denial in the prior decision is determined from the face 
of that decision.  Accordingly, further development is 
necessary to comply with the notice provisions of 38 U.S.C.A. 
§§ 5103, 5108 (West 2002 & Supp. 2005), and 38 C.F.R. 
§ 3.156, as defined by Kent. 

Accordingly, this issue is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the 
basis on which the July 1970 rating 
decision denied the claim of entitlement 
to service connection for ankle weakness.  
The correspondence must further provide 
notice to the veteran of the evidence and 
information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent.  The 
appellant should specifically be invited 
to submit any additional pertinent 
evidence that he has in his possession.

2.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA in 
accordance with the Court's holdings in 
Kent and Dingess.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.

3.  Thereafter, the RO must readjudicate 
the claim.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and the representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received and not received and all 
applicable laws and regulations 
considered pertinent to the issue 
remaining on appeal.  A reasonable period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


